Citation Nr: 9923074	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-32 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a bladder condition, to 
include residuals of inability to urinate without a catheter 
and ongoing infections, as a result surgical treatment by the 
Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

The Board notes that disability compensation benefits 
pursuant to 38 U.S.C.A. § 1151 was granted for impotency 
without penile deformity and assigned a non-compensable 
rating by a July 1998 rating decision, effective from 
December 1996.  38 U.S.C.A. § 1151 (West 1991).  In that same 
rating decision, the veteran was granted special monthly 
compensation for the loss of use of a creative organ 
effective from December 1996.  The record does not contain a 
notice of disagreement as to the ratings or the effective 
date assigned, and thus, such matters are not in appellate 
status at this time.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  Therefore, the issue on appeal is 
described as listed on the title page of the decision. 

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO.  

2. The veteran was hospitalized in a VA facility in November 
1994 during which time he underwent surgical treatment for 
bladder neck contracture.  

3. A bladder condition, to include the inability to urinate 
without a catheter and recurrent infections, was the 
result of natural progression of the disease and was not 
due to VA medical or surgical treatment.


CONCLUSION OF LAW

The criteria for compensation benefits in accordance with 
38 U.S.C.A. § 1151 have not been met.  38 U.S.C.A. §§ 1151, 
5107 (West 1991); 38 C.F.R. § 3.358 (1996); 63 Fed. Reg. 
31263 (1998), VAOPGCPREC 40-97 (December 1, 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Precedent

Pursuant to 38 U.S.C.A. § 1151, the VA is required to pay 
disability compensation for disability, aggravation of 
disability or death, to a veteran "in the same manner as if 
such disability, aggravation or death were service 
connected," under the following circumstances:  Where any 
veteran shall have suffered an injury, or aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation awarded under any of the laws administered by 
VA, or as the result of having submitted to an examination 
under any such law, and not the result of the veteran's own 
willful misconduct, and any such injury or aggravation 
results in additional disability to or the death of the 
veteran.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (1996).

The Board notes that in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the Court has held that, where entitlement 
invalidated 38 C.F.R. § 3.358(c)(3), a regulation applicable 
to claims under 38 U.S.C.A. § 1151.  The Court's decision in 
Gardner was affirmed by the United States Court of the 
Appeals for the Federal Circuit (Court of Appeals) in Gardner 
v. Brown, 5 F.3d 1456 (Fed. Cir. 1993).  The Court of Appeals 
decision was then appealed to the United States Supreme Court 
(Supreme Court).  On December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the Court and the Court of Appeals.  Brown v. Gardner, 115 S. 
Ct. 552 (1994).  

Thereafter, VA sought an opinion from the Attorney General of 
the United Sates as to the full extent to which benefits were 
authorized under the Supreme Court decision.  On March 16, 
1995, amended regulations were published deleting the fault 
or accident requirement of 38 C.F.R. § 3.358, in order to 
conform the regulations to the Supreme Court's decision.

Effective October 1, 1997, Section 1151 was amended.  38 
U.S.C. § 1151(a)(1); Pub.L. 104-21, Title IV, § 422(a), Sept. 
26, 1996, 110 Stat. 2926 (West 1991 & Supp. 1997).  The 
amendments to section 1151 reincorporated the fault 
requirement.  In pertinent part, the amendment inculcated the 
fault or accident requirement contained in the stricken 
version of 38 C.F.R. § 3.358(c) (1994).  

In the instant case, the veteran's claims for compensation 
benefits pursuant to 38 U.S.C.A. § 1151 were filed in 
December 1996, before the effective date of the amended 
section 1151 which reincorporates the fault requirement.  38 
U.S.C.A. § 1151(a)(1) (1997); Pub. L. No. 104-21, Title IV, § 
422(a), Sept. 26, 1996, 110 Stat. 2926.  Congress 
specifically provided that the amendments to section 1151 
would be applicable to all claims filed on or after October 
1, 1997.  Id.  Therefore, the new statute is not applicable 
to the veteran's claim.  See also VAOPGCPREC 40-97 (December 
31, 1997). 

The Court has held that where the law or regulation changes 
while a claim is pending "the version most favorable to the 
appellant . . . will apply unless Congress provided 
otherwise."  Cf. Boggs v. West, 11 Vet. App. 334 (1998) 
citing Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Accordingly, the Board will consider the veteran's claims 
without regard to fault of the VA.  See Gardner v. Derwinski, 
1 Vet. App. 584 (1991), aff'd sub nom Brown v. Gardner, 5 
F.3d 1456 (Fed. Cir. 1993), aff'd , 513 U.S. 115 (1994).

The laws and regulations omitting the fault requirement are 
stated above.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.  
Further regulatory criteria pertinent to this case provide 
that compensation will not be payable under 38 U.S.C. 
§ 1151 for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized.  

Regulations also provide that in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, pertinent considerations include a 
showing that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith, and 
the mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Further, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3) (1998).


Factual Background

The veteran was admitted twice to the Loma Linda VA Medical 
Center in September 1994 for unrelated conditions.  Those 
admission reports are silent as to urinary, bladder, or renal 
complaints.  The records for those visits do reflect a 
history of transurethral resection of the prostate (TURP).  
The evidence shows that in November 1994 the veteran was 
admitted on two occasions to the Loma Linda VAMC for 
epigastric pain, abdominal pain of uncertain etiology, and 
urinary retention.  The first admission reflects that 3000 
cc's were obtained on urinary catheterization.  An abdominal 
ultrasound showed a cystic mass and a CAT scan defined a 
urinary bladder diverticulum.  The patient was instructed to 
catheterize himself three times a day pending a urology 
consult.  A urology consult determined that the veteran 
needed surgical intervention.  A cystogram demonstrated a 
large diverticulum versus a tonic bladder.  Cystoscopy 
confirmed bladder neck contracture.  On readmission, in 
November 1994, the veteran reported that he was unable to 
void at all in weeks, that he had no sensation, and that he 
catheterized himself.  Prior to surgical intervention, the 
veteran was explained in detail the risks, benefits, and 
alternatives of cystoscopy, transurethral resection of a 
bladder neck contracture (TURBNC) versus TURP, and possible 
bladder biopsy including bleeding, infection, anesthesia, 
damage to the urinary tract, perforation, continued 
retention, the need for further procedures, incontinence, 
impotence, retrograde ejaculation, as well as the inherent 
risks of surgery, deep vein thrombosis, pulmonary embolus, 
myocardial infarction, cerebrovascular accident, death, and 
recurrence of the bladder neck contracture.  The physician 
noted that the veteran understood and wished to proceed.  The 
note reflects "no guarantees.  Questions answered."  The 
November 1994 request for Administration of Anesthesia and 
For Performance of Operations and Other Procedures reflects 
"look into bladder, remove scar tissue, remove prostate."  
The veteran underwent a TURBNC.  The veteran was instructed 
on discharge to straight catheterize himself every six hours 
as needed if no void.  He was given a prescription for 
antibiotics.  

The veteran was re-admitted in December 1994 for hematuria - 
blood clots in the urine.  The veteran reported that he self-
catheterized three or four times a day.  The history and 
physical completed on admission reflects that the veteran has 
been catheter dependent since the November 1994 transurethral 
resection of the bladder neck.  The discharge summary 
reflects that multiple clots were in the urine, that a 
catheter was placed, that clots were hand irrigated free from 
the bladder, and that the urine cleared with overhead and 
hand irrigation.  The veteran was discharged home with a leg 
bag.  

On subsequent urology visits, the veteran complained that he 
did not void voluntarily.  In April 1995, the record reflects 
persistent bladder retention - might need surgery again.  A 
July 1995 note reflects that the veteran was to be scheduled 
for a cystoscopy.  The veteran was admitted in August 1995 
for bladder outlet obstruction - bladder neck contracture.  
The history and physical reflects that the veteran continued 
to have voiding dysfunction, recurrent bladder neck 
contracture, and post-voiding residual of 100 cc's.  The 
preoperative note reflects that the veteran gave informed 
consent regarding the TURBNC.  The veteran understood and 
agreed to the procedure, possible risks, and complications, 
which included bleeding, infections, the return of a bladder 
neck contracture, bladder perforation, and incontinence.  The 
note reflects "no guarantees given or implied."  A TURBNC 
was performed.  The veteran was evaluated in the emergency 
room in September 1995 for hematuria and lower abdominal 
pain.  The urine was a dark thick burgundy color.  A 
urinalysis, urine culture and sensitivity, and urology 
consult was performed.  The veteran refused to allow the 
urologist to pass a large foley catheter.  The veteran was 
medicated for pain and the plan included return to emergency 
room for weakness, tiredness, and more loss of blood with a 
urinalysis and complete blood count to be done before urology 
clinic [in 3 days].  Apparently, a foley was placed because 
the urology note thereafter refers to the emergency room 
visit, a foley being placed, and that it was discontinued on 
the urology visit.  In October 1995, the veteran presented 
with continued obstructive voiding symptoms and a urinary 
tract infection.  The entry reflects that the veteran 
catheterizes himself at night and does intermittent 
catheterizations during the day.  The assessment reflects no 
improvement in symptoms postoperatively.  A November 1995 VA 
record reflects that the veteran was scheduled for urodynamic 
testing.  

Treatment records from the Loma Linda VAMC University Urology 
Medical Group, Inc. dated in December 1995 reflect that the 
veteran was scheduled for a cystometrogram and that he had 
been unable to void for a long time.  The note reflects 
"unable to get filling and monitoring catheter in.  Patient 
complains of severe pain.  He catheterized himself with 
difficulty.  Urine cloudy."  The urinalysis revealed white 
blood cells too numerous to count, 8-10 red blood cells, and 
a few rods.  The veteran was given antibiotic samples.  The 
veteran was scheduled for possible dilation by Dr. Hadley.  
The entry reflects that the veteran self catheterized twice a 
day.  A January 1996 entry reflects that the veteran 
underwent a TURP in 1981 and over the last year had undergone 
two transurethral resections of bladder neck contractures.  
On physical examination, the prostate examination revealed 
Grade I, smooth, elastic, and no nodules.  The urinalysis was 
25-30 white blood cells and bacteria 1+.  The assessment 
included urinary tract infection and will culture the urine.  

Subsequently, in January 1996, a VA medical record entry 
reflects that the veteran continues to have problems and [has 
been] catheterized for 16 months.  A size 14 catheter is too 
big now and needs a smaller size - opening is getting 
smaller.  A February 1996 entry reflects urinary tract 
infection and neurogenic bladder. 

A handwritten entry by the Loma Linda VAMC University Urology 
Medical Group, Inc. dated in April 1996 reflects that the 
veteran catheterizes [himself] three times a day for 800-1000 
cc's, that he does not void voluntarily, and that Dr. Hadley 
interpreted the cystometrogram as "acontractile bladder".  
A treatment invoice reflects neurogenic bladder.

A June 1996 VA medical record entry reflects that the veteran 
had been unable to void since the transurethral resection of 
the [bladder] in November 1994.  The cystoscopy in November 
1995 showed mild stricture and mild contracture of the 
bladder neck.  A July 1996 entry reflects neurogenic bladder 
- no response with Bethanecol.  

In pertinent part, a September 1996 letter from the VA 
Medical Center Director with observations by the Chief of the 
Urology Section to the veteran regarding his medical care 
reflects that the veteran had surgery for bladder dysfunction 
in the past which was not successful; that an additional 
surgery was attempted without success; that a urodynamic 
study at Loma Linda University Medical Center confirmed that 
the problem was the bladder's inability to contract which was 
causing the difficulties in urinating; and that finding 
confirmed that surgery would not help.  The letter went on to 
reflect that the veteran was given Bethanechol, a medicine to 
help improve bladder contracture, but the medicine was not 
effective, and that the veteran was informed of these 
findings in July 1996 by urology.  The Medical Center 
Director added that the VA respects a private physician's 
decision to treat with antibiotics, however, the VA staff 
physicians do not treat asymptomatic urinary infections with 
antibiotics because patients occasionally need them for more 
serious infections that can occur with bladder conditions 
such as his.  When [antibiotics] are used too often, they can 
become ineffective in fighting an infection which can cause 
greater problems.  The Urology Section does not treat urinary 
infections unless the infection causes chills and/or fever.

A November 1996 VA medical record entry reflects "[u]rinary 
complaints - apparently being treated for [urinary tract 
infection] - discussed issue of frequent antibiotics.  
Contemplating surgery on outside - not happy with VA 
urology."  A March 1997 VA medical record entry reflects 
that the veteran was seeing an outside urologist for his 
urinary complaints - bladder neck contracture.  Thereafter, 
VA treatment records reflect that the veteran continued to 
complain of urinary symptoms.  

The evidence of record includes the private treatment records 
of Dr. Cabalo for the period of June 1996 to March 1998.  In 
relevant part, the private medical records of Dr. Cabalo 
dated in June 1996 reflect that the veteran had a small 
urethral stricture "?", that he can not void and 
catheterizes himself, and that he has had a bladder problem 
since approximately 1994.  The assessment was bladder neck 
contracture.  In July 1996, the veteran was given Bethanechol 
for the bladder without help.  The records reflect that the 
veteran had a urinary tract infection in July, August, 
October, November, and December 1996.  The diagnosis in 
December 1996 was persistent pyuria.  A January 1997 entry 
reflects flaccid bladder and status post prostatectomy "?" 
patient not sure.  In January 1997, the records reflect 
chronic urinary tract infection.  The veteran complained that 
his urine smelled in December 1997.  The assessment was 
urinary tract infection.  A December 1997 statement from Dr. 
Cabalo reflects that "it is possible that [the veteran's] 
present urinary problems are complications from previous 
procedure."  In January 1998, the veteran had chills, fever, 
and cough.  The chest was clear on examination.  The 
assessment was chronic urinary tract infection.  A March 1998 
entry reflects urinary tract infection follow-up, no chills 
or fever although had left lower quadrant pain a few days 
ago.  The assessment was recurrent urinary tract infection.  
These records reflect that the veteran was consistently 
treated with antibiotics for his urinary tract infections.  

The March 1998 VA examination reflects that the examiner 
reviewed the claims folder and spoke at length with the 
veteran and his wife.  The report reflects that the veteran 
has no incontinence or leakage, that he catheterizes himself 
three times a day, and that it takes between 10 and 15 
minutes to drain 700 cc's of urine.  The examiner noted that 
the veteran does need catheterization three times a day; that 
he does not receive dilatations; that he has to manipulate 
the catheter because of the diverticuli; that he is on no 
specific diet; that he does not take pain pills for the 
bladder; and that he does not have very significant bladder 
discomfort at the spot of catheterization.  The examiner did 
note that the urinalysis in March 1998 reflected that the 
veteran had bacteriuria and some white cells in his urine 
pyuria, which would be expected with the ongoing self-
catheterization.  The diagnostic impression included bladder 
neck obstruction with urinary retention with the loss of the 
ability to self-urinate without catheterization; multiple 
dilated and secondary neurogenic bladder (he does have 
contractile strength but with chronic dilatation, the bladder 
has lost the normal contractile reflex); ongoing chronic 
cystitis; and, bacteriuria with white cells in the urine 
which is because of the bladder neck obstruction with urinary 
retention with loss of the ability to self-urinate without 
catheterization.  The examiner noted that the ongoing urinary 
tract infection is more likely than not the result of the 
bladder neck contracture with chronic urinary retention which 
is a natural process of the disease and is not induced by any 
treatment that was given.  The examiner added that it was 
also not relieved by treatment that had been given.  The 
examiner noted that the veteran needs a catheter to urinate 
every time, which is a result of the veteran's individual 
disease process.  It was the examiner's opinion that 
[catheterization] was not the cause.  The examiner concluded 
that it was a result of the veteran's self-disease process 
not the result of any of the treatments administered to the 
veteran.  

Testimony from the December 1997 personal hearing reflects 
that the veteran believes that his difficulty in urinating is 
related to the cystoscopy he had when the neck of the bladder 
swelled and it remains so today.  T. at 1.  He reports that 
in the past he used a #14 catheter, but a #14 will not fit 
now.  T. at 1, 12.  On occasion, he has blood coming out [of 
the penis] because the passage is so small.  T. at 1, 11.  
The veteran testified that the first surgical procedure was 
to open the "swelling," but it did not work.  T. at 3.  The 
second procedure did not work - it made things worse.  T. at 
3.  He reported that following the second operation, on a 
urology visit, his urine had a foul odor.  T. at 3.  He was 
not given any medications or tests.  T. at 3.  He was 
evaluated by his private physician who prescribed 
antibiotics.  T. at 3.  His urine continues to have an odor.  
T. at 6, 11.  The veteran denies having prostate surgery.  T. 
at 6.  He asserts that his prostate is fine and has always 
been fine.  T. at 6.  Prior to 1994, the veteran reported 
that he had no prior bladder surgeries.  T. at 7.  Prior to 
presenting in November 1994 at the VA, the veteran urinated 
on his own without the use of a catheter.  T. at 8.  He now 
uses a catheter to urinate all the time.  T. at 11.  He 
testified that it has been that way since the November 1994 
surgery.  T. at 11.  He catheterizes himself three or four 
times a day.  T. at 11.  He has no leakage.  T. at 11.  He is 
prescribed pain medication for discomfort.  T. at 12.  Prior 
to his treatment in November 1994, the veteran had not seen a 
[physician].  T. at 14.  The veteran testified that Dr. 
Cabalo is not an urologist but a general practitioner.  T. at 
14-15.  The veteran's wife testified that they used to have a 
good sex life, but he is embarrassed to try, and that he has 
blood secreting from his penis.  T. at 5-6, 8.  


Analysis

The Board notes that the veteran's claim of entitlement to 
compensation benefits under 38 U.S.C.A. § 1151, for the 
inability to urinate without a catheter and recurrent urinary 
tract infections, is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Further, after examining the record, 
the Board is satisfied that all relevant facts have been 
properly developed as regards this claim and that no further 
assistance to the veteran is required to comply with the duty 
to assist, as mandated by 38 U.S.C.A. § 5107(a).

The veteran contends that as a result of medical and/or 
surgical treatment at the VA Medical Center (VAMC) in Loma 
Linda, California, he is now unable to urinate without using 
a catheter and has recurrent urinary tract infections.

The Board accepts and it is not disputed that the veteran 
presented in November 1994 with epigastric pain, urinary 
retention without a prior documented history thereof, and 
bladder neck contracture.  The veteran testified that he did 
not have a TURP or any problems with his prostate and that 
his prostate was fine.  He and his wife testified that his 
first difficulty with urination occurred in November 1994.  
The veteran also testified that he had never used a catheter 
to urinate before November 1994.  The records reflect that 
after the medical and surgical treatment for urinary 
retention and a bladder neck contracture, the veteran was 
unable to void without catheterizing himself.  The Board 
acknowledges that the veteran is competent to relate his 
observations and symptoms that he was unable to void without 
the use of a catheter subsequent to the November 1994 
cystoscopy and surgery, however, he is not competent to 
establish a medical diagnosis or causation.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Such determinations would 
require specialized knowledge or training and are, thus, 
beyond the competency of a lay person.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995).

The first evidence of record that the veteran had a TURP in 
1981 is by history in September 1994.  As a matter of 
observation, the veteran was admitted for hiatal hernia and 
face lift prior to the November 1994 admission.  Those 
treatment and operative records are silent as to bladder 
complaints and there are no medical records to support a 
finding that a TURP was performed in 1981.

In that regard, the Board notes that in December 1997, the 
veteran's private physician, Dr. Cabalo, opined that it was 
possible that the veteran's present urinary problems were 
complications from previous procedures.  The Board observes, 
however, that Dr. Cabalo is not an urologist.  Further, 
neither Dr. Cabalo's opinion or his private records reflect 
that he reviewed the veteran's claims folder to make a fully 
informed opinion.  Nonetheless, a medical professional is not 
competent to opine as to matters outside the scope of his or 
her expertise, and a bare transcription of a lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
Medical evidence is inadequate where medical opinions are 
general conclusions based on history furnished by the veteran 
and on unsupported clinical evidence.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993) (citing Black v. Brown, 5 Vet. App. 
177 (1993).  As the Board is not bound to accept medical 
opinions which are based on a history supplied by the 
veteran, where that history is unsupported by the medical 
evidence, Black v. Brown, 5 Vet. App. 177, 180 (1993), the 
Board does not have to accept that portion of the diagnosis.  
Thus, given the fact that the medical diagnosis regarding the 
etiology of the veteran's current bladder disability was not 
based on a fully factual foundation, the Board finds that the 
opinion lacks credibility, and is, therefore, of little 
probative as to the issue of whether the veteran is entitled 
to section 1151 benefits.  See Hayes v. Brown, 5 Vet. App. 
60, 69 (1993).

The Board observes that the VA examiner in 1998 not only 
reviewed the claims folder but his medical opinion was based 
on the records contained therein and a contemporaneous 
physical examination.  The examiner noted that the March 1998 
urinalysis reflected bacteriuria and some white cells that 
would be expected with the ongoing self-catheterization.  His 
diagnostic impressions included bladder neck obstruction with 
urinary retention and loss of the ability to self-urinate 
without catheterization; that with chronic dilatation, the 
bladder had lost the normal contractile reflex; ongoing 
chronic cystitis; and bacteriuria with white cells in the 
urine because of the bladder neck obstruction with urinary 
retention with the loss of the ability to self-urinate 
without catheterization.  The examiner noted that the ongoing 
urinary tract infection was more likely than not the result 
of the bladder neck contracture with chronic urinary 
retention, which was a natural process of the disease.  The 
examiner specifically noted that this condition was not 
induced by any treatment that was given.  It was also not 
relieved by treatment that had been given.  The patient needs 
a catheter to urinate every time.  This too was a result of 
the individual disease process and not the result of any of 
the treatments administered to the veteran.  

In this case, the preponderance of the evidence shows that 
the current bladder condition, the inability to void without 
catheterization and ongoing infections, are the result of the 
veteran's natural disease process and the necessary 
consequences of treatment, specifically the requirement of 
dilatation and the resultant loss of normal contractile 
reflex therefrom.  In this regard, the Board notes that in 
November 1994 when the veteran presented with urinary 
retention and was diagnosed as having a bladder neck 
contracture with a history of TURP, the veteran was informed 
that the risks, benefits, and alternatives included damage to 
the urinary tract, continued retention, a need for further 
procedures, impotence, retrograde ejaculation, and the 
recurrence of bladder neck contracture.  There is no credible 
medical evidence to establish that the bladder neck 
contracture was caused by VA medical or surgical intervention 
in November 1994 or subsequent VA treatment.  As competent 
medical evidence fails to show that the bladder condition was 
due to VA hospital treatment, but a result of the 
individual's natural disease process.  While the veteran has 
had continued retention, recurrence of the bladder neck 
contracture, infections, the Board observes that these were 
the possible attendant risks and complications of the 
transurethral resection of a bladder neck contracture.  

Accordingly, and in conclusion, the evidence of record shows 
that neither the cystoscopy nor the transurethral resection 
of a bladder neck contracture in November 1994 or other 
treatments administered to the veteran resulted in further 
disability, namely the inability to urinate without 
catheterization or recurrent urinary tract infections beyond 
the natural progression of the disease.  As noted, the 
regulatory criteria pertinent to this case provides that 
compensation will not be payable under 38 U.S.C. § 1151 for 
the continuance or natural progress of disease or injuries 
for which the training, or hospitalization, etc., was 
authorized.  Thus, the medical evidence, when considered in 
its totality, does not support a finding that the veteran has 
any additional disability as a result of treatment received 
in November 1994.  Therefore, the Board determines that the 
preponderance of the evidence is against the veteran's claim 
that a bladder condition was caused or is the result of VA 
medical or surgical treatment, and his appeal for 
compensation for the claimed disabilities pursuant to 
38 U.S.C.A. § 1151  is denied. 


ORDER

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A.       § 1151 for a bladder 
condition, to include the inability to urinate without a 
catheter and ongoing infections, as a result of medical 
treatment by the VA is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 

